DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 08/11/2021 has been received and fully considered.
3.	Claims 1-21 remain pending and are presented for examination.
EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.1	Authorization for this examiner’s amendment was given in a telephone interview with Timothy Moore (Reg. No. 77,050) on 11/05/2021.
4.2	The application is amended as follow:

1. 	(Currently Amended) An apparatus for designing a structural product, the apparatus comprising a processor and a memory storing executable instructions that, in response to execution by the processor, cause the apparatus to at least: 
access a computer-aided design (CAD) model that represents a first design of the structural product by a first geometry; 
access a finite element method (FEM) model that represents a second design of the structural product by a mesh of elements arranged in a second geometry; 
perform a comparison of the CAD model and the FEM model to determine a similarity between the first geometry and the second geometry; 
produce a resulting FEM model that depends on whether the similarity is at least a threshold similarity between the first geometry and the second geometry, or less  than a threshold similarity, the resulting FEM model representing the first design of the structural product by another mesh of elements arranged in the first geometry, wherein when the similarity is at least the threshold similarity, production of the resulting FEM model includes the apparatus is caused to perform mesh morphing to modify the mesh of the FEM model to produce a morphed mesh that corresponds to the other mesh, and by which the resulting FEM model represents the first design of the structural product; 
perform a finite element analysis on the resulting FEM model to extract loads from the FEM model, and perform a second analysis to evaluate the first design of the structural product;
produce an output based on the second analysis; and 
display the output to facilitate design of the structural product. 2. 	(Currently Amended) The apparatus of claim 1, wherein the 

3. 	(Currently Amended) The apparatus of claim 1, wherein the apparatus is caused to perform the comparison to determine the similarity is less than the threshold similarity between the first geometry and the second geometry, and 
wherein the apparatus is caused to: 
decompose the CAD model into building blocks corresponding to a plurality of components of the structural product; 
produce respective FEM models for the building blocks and thereby the plurality of components; and 
assemble the respective FEM models with one or more connectors to produce the resulting FEM model. 4. 	(Currently Amended) The apparatus of claim 3, wherein the apparatusis caused to classify the building blocks into respective categories based on features of the building blocks, and 
wherein the apparatusis caused to produce the respective FEM models based on the respective categories of the building blocks. 5. 	(Currently Amended) The apparatus of claim 3, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further perform the second analysis on the respective FEM models to verify the plurality of components, and the apparatus is caused to produce the output based on the finite element analysis and the second analysis. 6. 	(Currently Amended) The apparatus of claim 5, wherein the output includes safety margins of the first design of the structural product, and the apparatus is caused to display a visual representation of the safety margins on the CAD model. 7. 	(Currently Amended) The apparatus of claim 1, wherein the structural product includes one or more interior commodities of an aircraft, and the apparatus is caused to facilitate design of the one or more interior commodities. 8. 	(Currently Amended) A method of designing a structural product, comprising: 
accessing a computer-aided design (CAD) model that represents a first design of the structural product by a first geometry; 
accessing a finite element method (FEM) model that represents a second design of the structural product by a mesh of elements arranged in a second geometry; 
performing a comparison of the CAD model and the FEM model to determine a similarity between the first geometry and the second geometry; 
producing a resulting FEM model that depends on whether the similarity is at least a threshold similarity between the first geometry and the second geometry, or less  than a threshold similarity, the resulting FEM model representing the first design of the structural product by another mesh of elements arranged in the first geometry, wherein when the similarity is at least the threshold similarity, producing the resulting FEM model includes performing mesh morphing to modify the mesh of the FEM model to produce a morphed mesh that corresponds to the other mesh, and by which the resulting FEM model represents the first design of the structural product; 
performing a finite element analysis on the resulting FEM model to extract loads from the FEM model and performing a second analysis to evaluate the first design of the structural product; 
producing an output based on the second analysis; and 
displaying the output to facilitate design of the structural product. 9. 	(Currently Amended) The method of claim 8, 

decomposing the CAD model into building blocks corresponding to a plurality of components of the structural product; 
producing respective FEM models for the building blocks and thereby the plurality of components; and 
assembling the respective FEM models with one or more connectors to produce the resulting FEM model. 11. 	(Original) The method of claim 10, wherein decomposing the CAD model includes classifying the building blocks into respective categories based on features of the building blocks, and wherein producing the respective FEM models includes producing the respective FEM models based on the respective categories of the building blocks. 12. 	(Previously presented) The method of claim 10, further comprising performing the second analysis on the respective FEM models to verify the plurality of components, and producing the output includes producing the output based on the finite element analysis and the second analysis. 13. 	(Original) The method of claim 12, wherein the output includes safety margins of the first design of the structural product, and displaying the output includes displaying a visual representation of the safety margins on the CAD model. 14. 	(Original) The method of claim 8, wherein the structural product includes one or more interior commodities of an aircraft, and displaying the output to facilitate design of the structural product includes displaying the output to facilitate design of the one or more interior commodities. 15. 	(Currently Amended) A computer-readable storage medium for designing a structural product, the computer-readable storage medium being non-transitory and having computer-readable program code stored therein that in response to execution by a processor, causes an apparatus to at least: 
access a computer-aided design (CAD) model that represents a first design of the structural product by a first geometry; 
access a finite element method (FEM) model that represents a second design of the structural product by a mesh of elements arranged in a second geometry; 
perform a comparison of the CAD model and the FEM model to determine a similarity between the first geometry and the second geometry; 
produce a resulting FEM model that depends on whether the similarity is at least a threshold similarity between the first geometry and the second geometry, or less  than a threshold similarity, the resulting FEM model representing the first design of the structural product by another mesh of elements arranged in the first geometry, wherein when the similarity is at least the threshold similarity, production of the resulting FEM includes the apparatus caused to perform mesh morphing to modify the mesh of the FEM model to produce a morphed mesh that corresponds to the other mesh, and by which the resulting FEM model represents the first design of the structural product; 
perform a finite element analysis on the resulting FEM model to extract loads from the FEM model and perform a second analysis to evaluate the first design of the structural product;
produce an output based on the second analysis; and 
display the output to facilitate design of the structural product. 16. 	(Currently Amended) The computer-readable storage medium of claim 15, wherein the is caused to perform the comparison to determine the similarity is at least the threshold similarity between the first geometry and the second geometry
(Currently Amended) The computer-readable storage medium of claim 15, wherein the apparatus is caused to perform the comparison to determine the similarity is less than the threshold similarity between the first geometry and the second geometry, and 
wherein the apparatusiscaused to: 
decompose the CAD model into building blocks corresponding to a plurality of components of the structural product; 
produce respective FEM models for the building blocks and thereby the plurality of components; and 
assemble the respective FEM models with one or more connectors to produce the resulting FEM model. 18. 	(Currently Amended) The computer-readable storage medium of claim 17, wherein the apparatusis caused to classify the building blocks into respective categories based on features of the building blocks, and wherein the apparatusis caused to produce the respective FEM models based on the respective categories of the building blocks. 19. 	(Currently Amended) The computer-readable storage medium of claim 17, having further computer-readable program code stored therein that in response to execution by the processor, causes the apparatus to further perform the second analysis on the respective FEM models to verify the plurality of components, and the apparatusis caused to produce the output based on the finite element analysis and the second analysis. 20. 	(Currently Amended) The computer-readable storage medium of claim 19, wherein the output includes safety margins of the first design of the structural product, and the apparatusis caused to display a visual representation of the safety margins on the CAD model. 21. 	(Currently Amended) The computer-readable storage medium of claim 15, wherein the structural product includes one or more interior commodities of an aircraft, and the apparatusis caused to facilitate design of the one or more interior commodities.
Allowable Subject Matter
5.	Claims 1-21 are allowed.
5.0	The following is an examiner’s statement of reasons for allowance: 
5.1	In view of the amendment submitted on 08/11/2021 along with the Examiner’s amendment shown above, all pending rejection of the claims are withdrawn and the claims are allowed, as none of the cited references taken either alone or in combination with the prior art of record discloses the instant invention, as specifically shown in the amended claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.
5.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        November 6, 2021